Citation Nr: 1819710	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  10-28 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disability with radiculopathy. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1978 to November 1978 and November 1990 to June 1991, with additional service with the Mississippi National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified a hearing before a Veterans Law Judge (VLJ) in July 2011 and a copy of the transcript is of record.  The VLJ who held the hearing is no longer employed by the Board.  The law requires that the VLJ who conducted the hearing participate in making the final determination of the claims.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  By an April 2016 letter, the Veteran was given an opportunity to request another hearing.  The Veteran responded that he did not want another Board hearing. 

This case was remanded to the Agency of Original Jurisdiction (AOJ) in May 2013 for the Veteran to receive a VA examination and obtain all outstanding VA treatment records to the claims file.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran received a VA examination in June 2013 and again in April 2014.  However, in August 2016 the Board determined the April 2014 was inadequate as the VA examiner did not provide an etiological opinion.  The case was subsequently remanded for an addendum opinion.  The Veteran received another opinion in October 2016.  Nevertheless, the case was remanded to the AOJ in July 2017 for an additional addendum opinion that addressed the Veteran's disability as a congenital defect.  In July 2017 the VA examiner provided an addendum opinion, and it was added to the claims file.  Therefore, the AOJ substantially complied with the Board's remand directives.  


FINDING OF FACT

The preponderance of evidence reflects that the Veteran's low back disability was not caused by his active duty service. 


CONCLUSION OF LAW

The criteria for service connection for low back disability have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In his July 2010 VA Form 9, the Veteran asserted that his "...case was not given the right hearing."  He had requested a Board hearing and as noted above was provided with one in July 2011.  Neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The nexus requirement of a service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection, manifested itself to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For veterans who served 90 days or more after December 31, 1946, the chronic diseases listed in 38 U.S.C. § 1101(3) and 38 C.F.R. § 3.309(a), including, arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101(3), 1112(a)(1) (2012); 38 C.F.R. §§ 3.307(a), 3.309(a) (2017).    

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or diseases existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C. §§ 1111, 1137.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390, 397 (2009);Winn v. Brown, 8 Vet. App. 510, 516 (1996)).  This is because defects by nature pre-exist service.  

For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  See O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).  Congenital or developmental defects are generally not considered a disease or injury for the purpose of service connection.  38 C.F.R. § 3.303 (c), 4.9 (2017); see also Winn v, 8 Vet. App. 516.  

However, the VA Office of General Counsel held that service connection may be granted for a congenital disease (but not defect) on the basis of in-service aggravation.  See VAOPGCPREC 82-90.  In that opinion, it was noted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists Veterans' military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Additionally, service connection may still be granted for any superimposed disease or injury.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board notes the Veteran's service treatment records (STRs) are silent for treatment of back problems in service.  However, an April 1991 STR noted the Veteran's mention of recurrent back pain.  The Veteran's VA treatment records contain the Veteran's continued complaints post-service of his back pain.

The Veteran received a VA examination in June 2013.  The VA examiner noted the Veteran's complaints of low back pain over the years.  The VA examiner considered the Veteran's complaints of back pain in service and that he went to sick call once while in service, but the Veteran had no recollection of a specific injury.  The most probative evidence of record supports a finding that there was no superimposed disease or injury in service.  

Based on the evidence of record the VA examiner concluded that the evidence did not support the contention that there was a nexus between any in-service incident and his back complaints of the past few years. 

The Veteran received a VA examination in April 2014, but no etiological opinion was provided.  The Veteran's next VA examination was in October 2016.  The October 2016 VA examiner noted that after service the Veteran was first seen in June 2007, and at that examination, stated his back pain began 8 to 10 months ago.  The VA examiner also noted the lack of low back complaints in the Veteran's STRs aside from the April 1991 record.  Similar to the June 2013 VA examiner, the October 2016 VA examiner concluded the Veteran's current back condition was not related to service.  The October 2016 VA examiner noted the Veteran's diagnosis of scoliosis, which the examiner described as a congenital condition, had not been aggravated beyond its natural progression. 

In July 2017, the October 2016 VA examiner provided an addendum opinion.  He noted that scoliosis develops in childhood and in adulthood as an idiopathic condition that involves many factors including degenerative arthritis, degenerative disc disease, spasms, and pelvic obliquity.  The examiner considered the Veteran's condition as minimal because the evidence showed he had mild scoliosis.  Furthermore, because the first time scoliosis was seen was 16 years after discharge it could be due to the aging process.  Therefore, the examiner concluded it was less likely than not the Veteran's back disability was due to service and was more likely due to the natural part of the aging process.  The examiner noted it was possible the Veteran had a small scoliotic curve but it was within normal range as a child and was never significant.  

The evidence of record also contains lay statements from the Veteran about his back pain.  At his July 2011 Board Hearing, the Veteran stated his low back issues were caused by the lifting and traveling in troughs he experienced in service.  The Veteran also noted that he was treated for back issues after service in 1992.

The Board considers the medical and lay evidence of record.  In considering both types of evidence the Board finds direct service connection is not warranted.  The June 2013 VA examiner considered the Veteran's lay statements concerning his back pain in service.  Nevertheless, the June 2013 VA examiner opined the Veteran's current low back disability was not related to service as there was no in-service incident.  Furthermore, the VA examiner noted the July 2007 report where the Veteran stated his back pain began 8 to 10 months ago, many years after service.  The Veteran is competent to provide opinions on some medical issues.  However, the specific issue in this case, determining the etiology of the Veteran's low back disability, falls outside the realm of common knowledge the Veteran in this case, as he has not been shown to have the experience, training, or skills needed to determine the origin of his back disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Moreover, the Board notes the October 2016 VA examiner's opinion that the Veteran's diagnosis of scoliosis was a congenital condition.  However, the October 2016 VA examiner opined that the Veteran's scoliosis was not aggravated beyond by his active service.  The issue of congenital defect was reconsidered by the VA examiner in a July 2017 opinion.  In the July 2017 addendum opinion, the VA examiner noted the Veteran's childhood initial curvature was never diagnosable as a disorder as scoliotic curves are typically not significant below more than 20 degrees.  Thus, the VA examiner concluded that the Veteran had mild degeneration that was natural with the aging process along with some initial curvature.  

For these reasons, the preponderance of the evidence is against the claim and service connection for a low back disability is not warranted.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

ORDER

Service connection for low back disability is denied. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


